                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                      Plaintiff,       §
                                       §
 v.                                    §        CASE NO.      7:08-cv-177
                                       §
 3.17 ACRES OF LAND, MORE OR           §        Tract No. RGV-RGC-1082
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND JUAN              §
 MONTALVO, ET AL.,                     §
                    Defendants.        §
_____________________________________________________________________________

JOINT MOTION FOR ORDER ESTABLISHING JUST COMPENSATION, GRANTING
  POSSESSION, AND DISTRIBUTING FUNDS ON DEPOSIT IN THE REGISTRY OF
                    THE COURT FOR TRACT RGV-RGC-1082
_____________________________________________________________________________

         1.         On June 21, 2008, the United States of America (hereafter “United States”) filed a

Declaration of Taking for the condemnation of a fee simple interest in real property identified as

Tract RGV-RGC-1005. 1 On June 25, 2008, the United States deposited ten thousand nine hundred

and 00/100 dollars ($10,900.00) into the Registry of the Court as estimated just compensation for

Tract RGV-RGC-1005. 2 Pursuant to 40 U.S.C. § 3114(b)(1), the filing and the deposit

immediately vested title to Tract RGV-RGC-1005 in the United States.

         2.         On August 2, 2017, the United States filed an Amendment to Declaration of Taking

(hereafter “ADT”) based on final title and survey results to clarify that Tract RGV-RGC-1005 was

actually comprised of several parcels of land with separate ownerships. 3 Said tract was then

subdivided and identified as (a) fee Tracts: RGV-RGC-1104, RGV-RGC-1082, RGV-RGC-1081,

RGV-RGC-1080, RGV-RGC-1079, RGV-RGC-1078, and RGV-RGC-1077, and (b) temporary


1
  Dkt. No. 2
2
  See Dkt. No. 4.
3
  Dkt. No. 23.
                                                Page 1 of 9
twenty-four month easement Tracts: RGV-RGC-1079E, RGV-RGC-1078E, and RGV-RGC-

1077E. The ADT further revised the estimate of just compensation for the newly identified tracts 4

and on January 15, 2019, the United States deposited an additional fifteen thousand seven hundred

and 00/100 dollars ($15,700.00) as estimated just compensation. 5

         3.       Specifically, the ADT acquired 0.172 acres of fee identified as Tract RGV-RGC-

1082 (hereafter “Subject Property”). 6 Additionally, the ADT estimated the value of the Subject

Property at two thousand three hundred and 00/100 dollars ($2,300.00). 7

         4.       On January 9, 2020, the United States filed a Second Amendment to Declaration of

Taking (hereafter “Second ADT”) to clarify that in addition to acquiring the 0.172 acres in fee, the

United States was also acquiring in fee the remaining land south to the river (i.e., the riverside

remainder), thereby increasing the size of Tract RGV-RGC-1082 to 0.710 acres. 8 The Second ADT

revised the legal description and plat of Tract RGV-RGC-1082 to reflect the acquisition of the

riverside remainder. 9

         5.       Although the United States takes no advocacy position regarding ownership 10 of

the Subject Property, in an effort to assist the Court with proof of ownership it offers the following

information from available title evidence. 11

         6.       The title evidence relied upon by the United States includes a diligent search of the

deed records of Starr County, probate records, and corroboration by Defendants Jose Ignacio

Gutierrez, Ignacio Guerra, III, Myra Guerra, Omar Guerra, Rosario G. Pope, Celeste G. Narro,


4
  Dkt. No. 23-1, pp. 56-57 (Schedule FF).
5
  See Dkt. No. 40.
6
  Dkt. No. 23-1, pp. 11-13.
7
  Id. at 56.
8
  Dkt No. 116-1, pp. 8-12.
9
  Id.
10
   See United States v. Certain Lands in Town of Hempstead, 129 F.2d 918, 920 (2d Cir. 1942).
11
   Fed. R. Civ. P. 71.1(h); United States v. 22,680 Acres of Land in Kleberg Cty., Tex., 438 F.2d 75, 77 (5th Cir. 1971)
(authorizing Federal courts sitting in condemnation cases to determine who held title to land prior to condemnation).
                                                       Page 2 of 9
Sara Cecilia Martinez, Executrix for the Estate of Maria Cecilia G. Martinez, Maria Iris G. Trevino,

that they collectively own the Subject Property.

         7.       In early 1926, Petra Garcia Vda. De Gutierrez, obtained a final judgment in Cause

No. 4801, H.A. Russell v. Joaquin Salinas, et al, in the 93rd District Court of Hidalgo County,

Texas, awarding her significant land holdings in Starr County, including 11.63 acres of land in

Share 11-A, out of Porcion No. 71. 12

         8.       In July 1926, Petra Garcia Vda. De Gutierrez executed a warranty deed transferring

her entire ownership of the 11.63 acres of land in Share 11-A to her daughter, Isabel Gutierrez

Garcia. 13

         9.       On January 25, 1954, Isabel Gutierrez Garcia conveyed 1.60 acres in Share 11-A

to her sister in law, Ignacia G. Gutierrez. 14

         10.      Ignacia G. Gutierrez died testate on January 4, 2006, and there remains an active

probate case for the administration of her estate in Starr County, Texas, in which all six of her

children: Celeste G. Narro, Rosario G. Pope, Jose Ignacio Gutierrez, Minerva G. Guerra, Cecilia

G. Martinez, and Maria Iris G. Trevino, were issued Letters Testamentary. 15

         11.      On June 11, 2020, this Court substituted Sara Cecilia Martinez, Executrix for the

Estate of Maria Cecilia G. Martinez, for and in place of Cecilia G. Martinez. 16

         12.      On September 29, 2020, this Court substituted Omar Guerra, Ignacio Guerra, III,

and Myra Guerra for and in place of Minerva G. Guerra. 17


12
   Ex. 1, Final Judgment in Cause No. 4801.
13
   Ex. 2, 1926 Warranty Deed.
14
   Ex. 3, 1954 Warranty Deed filed for record. Note: the United States acknowledges this exhibit is difficult to read
and has made efforts to increase its legibility from the original provided by the title company, highlights have also
been added for the Court’s convenience.
15
   Ex. 4, Cause No. PR-06-004, Estate of Ignacia G. Gutierrez, in the County Court of Starr County, Texas.
16
   Dkt. No. 136. This party was properly served pursuant to Fed. R. Civ. P. 4 and 71.1. Dkt. No. 138.
17
   Dkt. No. 144. These parties were properly served pursuant to Fed. R. Civ. P. 4 and 71.1. Dkt. Nos. 146, 149, and
156, respectively.
                                                      Page 3 of 9
           13.       Ignacia G. Gutierrez is the last party in the chain of title for the Subject Property 18,

and the Executors of her Estate jointly assert they maintain ownership of the Subject Property; to

date, no one else has claimed an interest in the Subject Property.

           14.       Thus, Jose Ignacio Gutierrez, Ignacio Guerra, III, Myra Guerra, Omar Guerra,

Rosario G. Pope, Celeste G. Narro, Sara Cecilia Martinez, Executrix for the Estate of Maria Cecilia

G. Martinez, and Maria Iris G. Trevino, have been identified as interested parties. 19

           15.       Thus, the United States and Defendants Jose Ignacio Gutierrez, Ignacio Guerra, III,

Myra Guerra, Omar Guerra, Rosario G. Pope, Celeste G. Narro, Sara Cecilia Martinez, Executrix

for the Estate of Maria Cecilia G. Martinez, and Maria Iris G. Trevino, now make this joint motion

for an Order: (a) establishing two thousand three hundred and 00/100 dollars ($2,300.00) as the

total just compensation for Tract RGV-RGC-1082, (b) granting the United States possession of

Tract RGV-RGC-1082; and (c) disbursing the stipulated amount of just compensation, as directed

below, from the funds on deposit in the Registry of the Court. As grounds for this motion, the

parties jointly state:

           a. The United States and Defendants confirm and agree that the full and just compensation

                 payable by the United States for the taking of Tract RGV-RGC-1082 shall be the sum

                 of two thousand three hundred and 00/100 dollars ($2,300.00), plus any accrued

                 interest, which sum is all inclusive and in full satisfaction of any claims of whatsoever

                 nature by Defendants against the United States for the institution and prosecution of

                 the above-captioned action.

           b. The parties respectfully request that partial judgement be entered against the United

                 States in the amount of two thousand three hundred and 00/100 dollars ($2,300.00) for


18
     See Ex. 3.
19
     Dkt. No. 145.
                                                    Page 4 of 9
                   its taking of Tract RGV-RGC-1082, along with any accrued interest.

           c. The United States has previously deposited two thousand three hundred and 00/100

                   dollars ($2,300.00) into the Registry of the Court. The United States and Defendants

                   agree that title to Tract RGV-RGC-1082 has vested in the United States by operation

                   of law.

           d. The parties agree that the United States shall be entitled to immediate possession of fee

                   Tract RGV-RGC-1082, and all persons in possession or control of the interests taken

                   in this property should be ordered by the Court to surrender possession of the same to

                   the United States.

           e. The total sum of two thousand three hundred and 00/100 dollars ($2,300.00) currently

                   on deposit with the Registry of the Court, with accrued interest, shall be subject to all

                   real estate taxes, liens, encumbrances, and charges of whatsoever nature existing

                   against the interests in the property taken in this proceeding at the time of vesting of

                   title in the United States, and all such real estate taxes, liens, encumbrances, and

                   charges of whatsoever nature shall be payable and deductible from this sum.

           f. Upon the Court’s Order entering partial judgment in accord with this stipulation of just

                   compensation for Tract RGV-RGC-1082, the parties seek immediate disbursement of

                   two thousand three hundred and 00/100 dollars ($2,300.00) on deposit in the Registry

                   of the Court, together with any accrued interest earned thereon from the initial deposit

                   date of June 25, 2008 20, to be disbursed as follows:

                         i.   $383.33 shall be payable by check to Jose Ignacio Gutierrez, with accrued

                              interest from the date of deposit;



20
     Dkt. No. 4.
                                                    Page 5 of 9
        ii.    $127.78 shall be payable by check to Ignacio Guerra, III, with accrued

               interest from the date of deposit;

        iii.   $127.78 shall be payable by check to Myra Guerra, with accrued interest

               from the date of deposit;

        iv.    $127.78 shall be payable by check to Omar Guerra, with accrued interest

               from the date of deposit;

         v.    $383.33 shall be payable by check to Sara Cecilia Martinez, Executrix for

               the Estate of Maria Cecilia G. Martinez, with accrued interest from the date

               of deposit;

        vi.    $383.33 shall be payable by check to Maria Iris G. Trevino, with accrued

               interest from the date of deposit;

       vii.    $383.33 shall be payable by check to Rosario G. Pope, with accrued interest

               from the date of deposit;

      viii.    $383.34 shall be payable by check to Celeste G. Narro, with accrued interest

               from the date of deposit.

g. Defendants warrant (a) they were the owners of the Subject Property taken in this

   proceeding on the date of taking; (b) they have the exclusive right to the compensation,

   herein; excepting the interests of parties having liens, encumbrances of record, and

   unpaid taxes and assessments, if any; and (c) that no other party is entitled to the same

   or any part thereof by reason of any unrecorded agreement.

h. In the event that any other party is ultimately determined by a court of competent

   jurisdiction to have any right to receive compensation for the interest in the property

   taken in this proceeding, Defendants shall refund into the Registry of the Court the


                                     Page 6 of 9
   compensation distributed herein, or such part thereof as the Court may direct, with

   interest thereon at an annual rate provided in 40 U.S.C. § 3116 from the date of receipt

   of the respective deposit by Defendants, to the date of repayment into the Registry of

   the Court.

i. Defendants shall be responsible for their own legal fees, costs, and expenses, including

   attorney fees, consultant fees, and any other expenses or costs.

j. There being no outstanding taxes or assessments due or owing, Defendants are

   responsible for the payment of any additional taxes or assessments which they

   otherwise owe on the interest in the property taken in this proceeding on the date of

   taking.

k. Defendants shall take no appeal from any rulings or judgments made by the Court in

   this action, and the parties consent to the entry of all motions, orders, and judgments

   necessary to effectuate this stipulated judgment.

l. Defendants shall save and hold harmless the United States from all claims or liability

   resulting from any unrecorded leases or agreements affecting the interests in the

   property taken in this proceeding on the date of taking.

m. This joint stipulation and motion is binding on the heirs, trustees, executors,

   administrators, devisees, successors, assigns, agents, and representatives of

   Defendants.

n. There are still tracts remaining in this case that have outstanding issues of just

   compensation, the United States requests this case remain open and pending on the

   Court’s docket.




                                    Page 7 of 9
                                                          Respectfully submitted,

DEFENDANTS:                                               FOR PLAINTIFF:

By:   s/ Jose Ignacio Gutierrez (with permission)___      RYAN K. PATRICK
      JOSE IGNACIO GUTIERREZ                              United States Attorney
                                                          Southern District of Texas
By:   s/ Sara Cecilia Martinez (with permission)___
      SARA CECILIA MARTINEZ,                        By:   s/ Megan Eyes
      EXECUTRIX FOR THE ESTATE OF                         MEGAN EYES
      CECILIA G. MARTINEZ                                 Assistant United States Attorney
                                                          Southern District of Texas No. 3135118
By:   s/ Maria Iris G. Trevino (with permission)___       Florida Bar No. 0105888
      MARIA IRIS G. TREVINO                               1701 W. Bus. Hwy. 83, Suite 600
                                                          McAllen, TX 78501
By:   s/ Rosario G. Pope (with permission)___             Telephone: (956) 618-8010
      ROSARIO G. POPE                                     Facsimile: (956) 618-8016
                                                          E-mail: Megan.Eyes@usdoj.gov
By:   s/ Celeste G. Narro (with permission)___            Attorney in Charge for Plaintiff
      CELESTE G. NARRO
                                                          s/ N. Joseph Unruh
By:   s/Ignacio Guerra, III (with permission)__           N. Joseph Unruh
      IGNACIO GUERRA, III                                 Assistant United States Attorney
                                                          Southern District of Texas No. 1571957
By:   s/ Myra Guerra (with permission)__                  Texas Bar No. 24075198
      MYRA GUERRA                                         1701 W. Bus. Hwy. 83, Suite 600
                                                          McAllen, TX 78501
By:   s/ Omar Guerra (with permission)___                 Telephone: (956) 618-8010
      OMAR GUERRA                                         Facsimile: (956) 618-8016
                                                          E-mail: Neil.Unruh@usdoj.gov
                                                          Attorney for Plaintiff




                                         Page 8 of 9
                                 CERTIFICATE OF SERVICE

       I certify that on December 2-3, 2020, a copy of the foregoing was electronically filed in

the CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record, and by regular U.S. mail to all pro se Defendants listed in this cause.



                                              By:     s/ N. Joseph Unruh
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney




                                             Page 9 of 9
